Exhibit 10.39

AMENDMENT NO. 4 TO LEASE

THIS AGREEMENT made this 13th day of October, 2009, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTON SERVICES, as Lessee located at 2841-2931 Old State Route 73,
Wilmington, Ohio 45177.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003 and November 11, 2006, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term, revise rent, revise Common Area, delete
Right to Terminate, and delete Option to Renew.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective December 1, 2009, the term of this Lease shall be extended for an
additional one (1) year, for a total term of seventeen (17) years, two
(2) months, commencing October 1, 1993 and ending November 30, 2010, both dates
inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Leased Premises and that the Lease is valid and presently in full force and
effect. Lessee accepts the Premises in its present “as is” condition.

3. Article 3. RENT. shall be revised as follows.

Section 1. For the one (1) year period commencing December 1, 2009 and ending
November 30, 2010, the Lessee shall pay to the Lessor as Annual Rent for the
Leased Premises the sum of FOUR HUNDRED THIRTY-FIVE THOUSAND TWO HUNDRED AND
04/100 DOLLARS ($435,200.04) which shall be paid in equal monthly installments
of THIRTY-SIX THOUSAND TWO HUNDRED SIXTY-SIX AND 67/100 DOLLARS ($36,266.67),
due and payable on the first day of each month, in advance, without demand.

 

1



--------------------------------------------------------------------------------

Checks should be made payable to EWE Warehouse Investments V, Ltd. and sent c/o
Easton & Associates, 10165 N.W. 19th Street, Miami, Florida 33172. Said rent
shall be paid to the Lessor, or to the duly authorized agent of the Lessor, at
its office during business hours. If the commencement date of this Lease is
other than the first day of the month, any rental adjustment or additional rents
hereinafter provided for shall be prorated accordingly. The Lessee will pay the
rent as herein provided, without deduction whatsoever, and without any
obligation of the Lessor to make demand for it. Any installment of rent accruing
hereunder and any other sum payable hereunder, if not paid when due, shall bear
interest at the rate of eighteen percent (18%) per annum until paid.

Section 2. The Lessee shall reimburse the Lessor for the costs of water, gas,
and electricity (including electricity costs for exterior lighting) and all
other utilities and heating and air conditioning maintenance in the event that
such services are furnished by Lessor and not separately metered to the Lessee.
Said reimbursement shall be additional rent due on the first day of the calendar
month next following rendition of a bill therefor. If any services are
separately metered, the cost shall be paid directly by the Lessee to the utility
service. The heating and other utilities, except water, not separately metered
will be prorated on the basis of the square footage serviced by a given meter
and/or tank and paid to Lessor as billed. The total costs of water shall be paid
by the Lessees currently in occupancy and the costs thereof shall be prorated on
the basis of square footage occupied by each Lessee. LESSEE SHALL PAY FOR
ELECTRICITY DIRECTLY TO THE UTILITY SERVICE; WATER AND GAS SHALL BE PRORATED AS
DESCRIBED ABOVE. A 10% handling fee for these billable services will be charged
by the Lessor.

Section 3. (Real Estate Taxes) as previously written in original Lease, shall be
deleted in its entirety. Lessor shall be fully responsible for payment of any
real estate taxes due during the extended term of this Lease.

4. Article 4. COMMON AREA. shall be revised as follows.

For the purpose of this Lease, common area shall be defined as all of the
property described herein that is not actually occupied by the building. The
Lessee shall have the use in common with other Lessees to the parking areas and
driveways for ingress and egress to the Leased Premises. PARKING IS FOR THE
EXCLUSIVE US OF THE LESSEE OCCUPYING THE BUILDING. The Lessee shall have no
right to use the common area for storage purposes and trash shall be stored only
in approved containers in the common area. The Lessor shall maintain the common
area and keep the same in good order and repair including lighting and
landscaping. The cost of exterior lighting and ice and snow removal will be the
sole cost and responsibility of the Lessor. No additional cost shall be passed
on to the Lessee.

 

2



--------------------------------------------------------------------------------

5. The RIGHT TO TERMINATE. as stated in Item No. 4. of Amendment No. 3 has
expired and shall be deleted in its entirety.

6. The OPTION TO RENEW. as stated in Item No. 5. of Amendment No. 3 has expired
and shall be deleted in its entirety.

7. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 13th day of October, 2009, as to Lessee and
this 15th day of October, 2009, as to Lessor.

[SIGNATURES ON NEXT PAGE…]

 

3



--------------------------------------------------------------------------------

Signed and acknowledged   Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:   By:   MV Realty, Inc.   Its:   Managing Agent

 

/s/ KELLI L. WILSON

    By:  

/s/ ROBERT A. GALLINIS

Kelli L. Wilson       Robert A. Gallinis Print Name       President

 

/s/ CHARLES A. MCCOSH

Charles A. McCosh Print Name

 

    LESSEE:   MERRIMACK SERVICES CORPORATION       dba PC CONNECTION SERVICES

/s/ LINDA JACKSON

    By:  

/s/ ROBERT PRATT            10/13/09

Linda Jackson       Robert Pratt Print Name     Title:   Vice President of
Facilities and Site Services

/s/ MAUREEN MOORE

     

Maureen Moore

      Print Name      

[NOTARY ON NEXT PAGE…]

 

4



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 15th day of October,
2009, by Robert A. Gallinis, President of MV Realty, Inc., Managing Agent of EWE
WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/s/ TERESA B. LYON

Notary Public

STATE OF New Hampshire, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this _13th day of October,
2009, by Robert Pratt, the Vice President of Facilities and Site Services of
MERRIMACK SERVICES CORPORATION dba PC CONNECTION SERVICES, a corporation on
behalf of said corporation.

 

/s/ MICHELLE L. GAUTHIER

NOTARY PUBLIC

 

5